                                                  1   LAW OFFICES OF JOHNNY L. GRIFFIN III
                                                      JOHNNY L. GRIFFIN III (SBN 118694)
                                                  2   MANOLO H. OLASO (SBN 195629)
                                                      1010 F Street, Suite 200
                                                  3   Sacramento, California 95814
                                                      Telephone: (916) 444-5557
                                                  4   Facsimile: (916) 444-5558
                                                      Attorneys for Defendant SWEET SPARK, INC.
                                                  5

                                                  6                                 UNITED STATES DISTRICT COURT
                                                  7                               EASTERN DISTRICT OF CALIFORNIA
                                                  8                                       SACRAMENTO DIVISION
                                                  9   SCOTT N. JOHNSON,                               )   Case No. 2:17-CV-02474-WBS-DB
                                                                                                      )
                                                 10                  Plaintiff,                       )   ORDER RE: DEFENDANT SWEET
                                                                                                      )   SPARK, INC.’S REQUEST TO SEAL
                                                 11          V.                                       )   DOCUMENTS
                                                                                                      )
                                                 12   SWEET SPARK, INC.,                              )
                                                                                                      )
                                                 13                                                   )
                                                                     Defendant.
                                                                                                      )
                                                 14                                                   )
                                                                                                      )
                                                 15

                                                 16          Based on the Court’s review of the defendant’s Request to Seal Documents, on the
                                                 17   unredacted settlement agreement submitted to the chambers clerk, on the plaintiff’s attorneys’ fees
                                                 18   motion and its supporting papers, and on the defendant’s opposition thereto, and on all papers filed
1010 F Street, Suite 200; Sacramento, CA 95814




                                                 19   in this action thus far, defendants’ Request to Seal Documents is hereby granted and the unredacted
     Law Offices of Johnny L. Griffin III




                                                 20   signed settlement agreement in this case shall be filed under seal.
         www.johnnygriffinlaw.com




                                                 21   IT IS SO ORDERED.
                 (916) 444-5557




                                                 22   Dated: March 12, 2020
                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28                                                                                                          1
